DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11 August 2022 is/are entered and considered by Examiner.

Specification
The disclosure is objected to because of the following informalities:

The Specification as originally filed on 27 May 2020 discloses (page 4):
[0022] The estimated hydration loss (HL) [1], particularly the fluid loss, may be estimated by the following formula as a function of activity [MET (kcal/h)], weight [kg], temperature [C], humidity [%]: 

HL per hour = (activity *weight* temperature+humidity^2)/1450 * 0.029;

 The following units were disclosed for the variables in this equation:
	activity – kcal/h;		weight – kg;
	temperature - *C;
	humidity - %;
The multiplication of (activity *weight* temperature) yields a quantity with unit (kcal-kg-*C)/h: (A)
Calculating humidity^2 yields a quantity with unclear unit because humidity is a percentage (%): (B)
It is unclear how (A) + (B) would be calculated because they each have different units, and especially because (B) has an unknown unit.
Correction factors 1450 * 0.029 have been disclosed as scalar quantities with no unit.
The resulting HL per hour implies that (B) has the same unit as (A), i.e. (kcal-kg-*C)/h[our].
This equation is not solvable based on the disclosed information.

The Specification further discloses (page 4):
[0023]   The estimated hydration loss per day is: 

    PNG
    media_image1.png
    94
    254
    media_image1.png
    Greyscale

	As disclosed, the awake time and sleep time are presumably time of day. Therefore, it is ambiguous how the index of summation i would be incremented from the lower bound of summation, i.e. the start time, to the upper bound of summation, i.e. the sleep time. Specifically, it is not clear how the index would be incremented between two different times of day.
	Additionally, it is not clear how a unit of time would be multiplied by HL/h, as discussed above, to yield an HL per day.
This equation is not solvable based on the disclosed information.

The Specification further discloses (page 7):

    PNG
    media_image2.png
    59
    485
    media_image2.png
    Greyscale

	As discussed above, it is ambiguous to one of ordinary skill to the art regarding how an index of summation is to be incremented between two times of day.
	Additionally, it is not clear what unit the beverage consumed would be, since this quantity multiplied by the index of summation i (with unclear unit) would be summated and divided by HL per day.
	Examiner submits that this equation would not be solvable as disclosed.

	Similar disclosure exists in the Specification on page 12, 14.

Appropriate clarification is requested.

Claim Objections
Claim(s) 14-19 is/are objected to because of the following informalities:  

Claim 14 recites “the plurality of communication means” (page 7 line 3-4); however, this limitation has previously been cancelled. Therefore, claim 14’s limitation lacks proper antecedent basis.
For the purposes of applying prior art, Examiner interprets this “means” limitation to refer to the “selected one of: email, messenger messages, SMS or push notifications of a software running on a personal electronic device”, as previously recited.

Claim 15 is amended to recite similar limitations as discussed above with respect to claim 14, and is therefore objected to under the same rationale.

Claims 17, 19 also recite the “communication means”, and are therefore similarly objected to.

Appropriate correction is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14’s limitation “the plurality of communication means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
To ascertain support for this limitation, Examiner refers to the Specification as originally filed on 27 May 2019 in parent application 19176699.7, which discloses (page 8, emphasis added): “The communication means may include email, messenger messages, SMS or push notifications of a software running on a personal electronic device, such as a smart phone or tablet computer.”
The Specification further discloses (page 17, emphasis added): “Further, the method assesses the interaction of each of the beverage consumers to the plurality of communication means including for example app push notifications, web notifications, email, SMS, messenger notifications or the like.”
At best, the Specification provides exemplary embodiments of the recited “communication means”. Accordingly, there is no association between the structure and the function because the Specification does not specifically describe what structure is used to perform the function.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

As per claim(s) 16-19, this/these claim(s) are rejected by dependency on parent claim 14, as discussed above and incorporated herein.

As per the set of claim(s): 15, this set of claim is rejected for substantially the same rationale as applied to the rejection of the set of claim(s): 14, respectively, and incorporated herein.

	For purposes of applying prior art, Examiner interprets the “communication means” to refer to the previously recited at least one of email, messaging, SMS, and push notification, as discussed in the section above, and incorporated herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method of monitoring a beverage consumption of a human implemented by a computer, comprising the following steps: 
- dividing a timespan of a day into a plurality of time intervals; 
- estimating the estimated hydration loss during each of the time intervals based on the activity of the human, the weight of the human, the temperature in the surrounding of the human and the humidity in the surrounding of the human; 
- evaluating for each of the time intervals the volume of beverage consumed by the human; 
- estimating for each of the time intervals an effective hydration loss of the human based on the estimated hydration loss and the volume of beverage consumed by the human; 
- defining an euhydration threshold depending on the weight of the human, wherein the euhydration threshold indicates that the hydration of the human is at the lower limit of euhydration; 
- defining an euhydration warning threshold depending on the weight of the human, wherein the euhydration warning threshold indicates an effective hydration loss of the human between average euhydration and the euhydration threshold; and 
- sending the human a request to drink a first predetermined volume of beverage, when the effective hydration loss of the human within the at least one time interval exceeds the euhydration warning threshold by a selected one of: email, messenger messages, SMS or push notifications of a software running on a personal electronic device .
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because dividing a time period into intervals, estimating hydration loss, evaluating volumes consumed, defining a threshold, and comparing a calculated value to a threshold is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations. MPEP 2106.04(a)(2)(I)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because monitoring a user’s hydration value and recommending the user to drink more liquid is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
That is, other than reciting a computer, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computer, all of the data processing steps may be performed by a person either mentally, or with pen and paper.
Additionally, but for the computer, sending a request to a human may be performed by a person either mentally, or with pen and paper. Sending a request to a user may also be directed towards certain techniques of organizing human activity because it is typical for health care providers to monitor the hydration level of patients.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 1-13, 15 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a computer;
a selected one of: email, messenger messages, SMS or push notifications of a software running on a personal electronic device.
Regarding the computer, the Specification as originally filed on 27 May 2019 in parent application 19176699.7 discloses (page 10, line 22-24, emphasis added): “This method may be implemented by a personal electronic device, such as a mobile phone or a tablet computer.”
The Specification further discloses (page 12 line 13-15, emphasis added): “The inventive method may be implemented by a software running on a computer, an app running on personal electronic device, such as a smart phone or a tablet computer, or the like.” See also page 14 line 8-9.
As disclosed, the recited computer is a generic computer recited with a high level of generality to implement the abstract concept, which amount to mere instructions to apply an exception (e.g. invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Regarding the at least one of email, messenger messages, SMS, or pushing notification, this limitation is directed towards adding insignificant extra-solution activity to the abstract idea (such as recitation of amounts to insignificant application of using a computer to notify a user, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 15 reciting the same communication technique to notify the user (discussed above as being directed towards any network, including a generic network), additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a computer; a selected one of: email, messenger messages, SMS or push notifications of a software running on a personal electronic device; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The computer amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);).
Regarding the notification technique, the Specification as originally filed on 27 May 2019 in parent application EP19176699.7 discloses that using at least email to notify a user is well-understood, routine, and conventional in the art (page 22 line 7-9).
Regarding the push notification, Hambrock (20190274456) teaches broadcasting a notification from an external server in the form of text (page 2 paragraph 0018 illustrating that a text push notification, and the like, from a server is well-understood, routine, and conventional in the art).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 15 reciting the same communication technique to notify the user; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 14 recites:
A method for defining types of beverage consumers implemented by a computer, comprising the following steps: 
- assessing the hydration development of a plurality of beverage consumers by monitoring the volume of beverage consumed by each of the beverage consumers in at least one time interval and the hydration loss of each of the beverage consumers within a plurality of time intervals of a predetermined time range comprising a plurality of days; 
- assessing the physical conditions and/or location of each of the beverage consumers by assessing at least the physical activity of each of the beverage consumers and the weather in the environment of each of the beverage consumers; 
- sending a plurality of messages of a plurality of types to each of the beverage consumers by a selected one of: email, messenger messages, SMS or push notifications of a software running on a personal electronic device; 
- assessing the interaction of each of the beverage consumers to the plurality of communication means; 
- assessing the utilization of information transferred by each of the plurality of messages by each of the beverage consumer; and
- defining a plurality beverage consumer clusters based on the hydration development of each of the beverage consumer, based on the physical conditions and/or location of each of the beverage consumer, based on the interaction of each of the beverage consumer to the plurality of communication channels and based on the utilization of information by each of the beverage consumers.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because dividing a time period into intervals, estimating hydration loss, evaluating volumes consumed, defining a threshold, and comparing a calculated value to a threshold is directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations. MPEP 2106.04(a)(2)(I)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because monitoring a user’s hydration value and recommending the user to drink more liquid is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
That is, other than reciting a computer, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computer, all of the data processing steps may be performed by a person either mentally, or with pen and paper.
Additionally, but for the computer, sending a request to a human may be performed by a person either mentally, or with pen and paper. Sending a request to a user may also be directed towards certain techniques of organizing human activity because it is typical for health care providers to monitor the hydration level of patients.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 16-19 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a computer;
a selected one of: email, messenger messages, SMS or push notifications of a software running on a personal electronic device.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the computer, the Specification as originally filed on 27 May 2019 in parent application 19176699.7 discloses (page 10, line 22-24, emphasis added): “This method may be implemented by a personal electronic device, such as a mobile phone or a tablet computer.”
The Specification further discloses (page 12 line 13-15, emphasis added): “The inventive method may be implemented by a software running on a computer, an app running on personal electronic device, such as a smart phone or a tablet computer, or the like.” See also page 14 line 8-9.
As disclosed, the recited computer is a generic computer recited with a high level of generality to implement the abstract concept, which amount to mere instructions to apply an exception (e.g. invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
The communication technique (discussed above as being directed towards any network, including a generic network), additional limitation(s) add(s) insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).
Dependent claim(s) 16-19 recite(s) no additional elements beyond what was addressed in the independent claim.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a computer; a selected one of: email, messenger messages, SMS or push notifications of a software running on a personal electronic device; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The computer and communication means amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);).
The communication technique has been recognized the courts as computer functions which are well-understood, routine, and conventional in the art , e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).
Regarding the notification technique, the Specification as originally filed on 27 May 2019 in parent application EP19176699.7 discloses that using at least email to notify a user is well-understood, routine, and conventional in the art (page 22 line 7-9).
Regarding the push notification, Hambrock (20190274456) teaches broadcasting a notification from an external server in the form of text (page 2 paragraph 0018 illustrating that a text push notification, and the like, from a server is well-understood, routine, and conventional in the art).
Dependent claim(s) recite(s) no additional elements beyond what was addressed in the independent claim..
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 14, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hambrock.

Claim 14:
A method (page 1 paragraph 0009 illustrating a method) for defining types of beverage consumers (page 12 paragraph 0134 illustrating tracking a plurality of users [considered to be forms of “beverage consumers”]) implemented by a computer (Figure 9A label 985 illustrating a computer), comprising the following steps: 
- assessing the hydration development of a plurality of beverage consumers by monitoring the volume of beverage consumed by each of the beverage consumers in at least one time interval (page 12 paragraph 0134 illustrating monitoring the hydration status for a plurality of users on a daily basis) and the hydration loss of each of the beverage consumers within a plurality of time intervals (page 1 paragraph 0006 illustrating determining the target liquid intake for the users) of a predetermined time range comprising a plurality of days (page 12-13 paragraph 0136 illustrating a plurality of days); 
- assessing the physical conditions (page 1 paragraph 0006 illustrating weight and height) and/or location (page 1 paragraph 0006 illustrating location of the user) of each of the beverage consumers by assessing at least the physical activity of each of the beverage consumers and the weather in the environment of each of the beverage consumers (page 5-6 paragraph 0058 illustrating determining the user’s target based on the weather at the user’s location); 
- sending a plurality of messages of a plurality of types to each of the beverage consumers by a selected one of: email (this limitation is rendered optional by the limitation “a selected one of” and therefore need not be taught by the applied art), messenger messages (page 11 paragraph 0118 illustrating displaying a message [considered to be form of “messenger”]), SMS (this limitation is rendered optional by the limitation “a selected one of” and therefore need not be taught by the applied art) or push notifications of a software running on a personal electronic device (page 2 paragraph 0018 illustrating a server broadcasting a text message to the device [considered to be a form of “push notification”]);
- assessing the interaction of each of the beverage consumers to the plurality of communication means (Figure 9(A) illustrating the bottle interacting with the user’s smartphone and sending/receiving data over network, Abstract, page 1 paragraph 0006 illustrating determining the user’s consumption of liquid in the bottle to determine the user’s adherence to the user’s hydration target); 
- assessing the utilization of information transferred by each of the plurality of messages by each of the beverage consumer (Abstract, page 1 paragraph 0006 illustrating determining the user’s consumption of liquid in the bottle to determine the user’s adherence to the user’s hydration target)); and
- defining a plurality beverage consumer clusters based on the hydration development of each of the beverage consumer, based on the physical conditions and/or location of each of the beverage consumer, based on the interaction of each of the beverage consumer to the plurality of communication channels and based on the utilization of information by each of the beverage consumers (page 12 paragraph 0134 illustrating linking the users to their “friends” [considered to be a form of “cluster”] so that all users may be tracked based on their hydration level as monitored by the system).

Claim 16: Hambrock teaches:
The method according to claim 14 (as discussed above and incorporated herein).
Hambrock further teaches:
further comprising the following steps: 
- assessing for a plurality of beverage consumers the influence of a physical condition (page 1 paragraph 0006 illustrating monitoring the user’s weight/height) and/or location on the hydration development (page 5-6 paragraph 0058 illustrating determining the user’s target based on the weather at the user’s location); and 
- storing the influence of a physical condition and/or location on the hydration development for a plurality of beverage consumers as a first classification (as discussed above, page 1 paragraph 0006, page 5-6 paragraph 0058 illustrating using height/weight and weather to adjust the user’s target hydration level).

Claim 17: Hambrock teaches:
The method according to claim 14 (as discussed above and incorporated herein).
Hambrock further teaches:
further comprising the following steps: 
- assessing for a plurality of beverage consumers the dependency of the utilization of information on the type of message and/or communication means (page 13 paragraph 0142 illustrating allowing the user to customize the type of alerts being displayed [considered to be “dependency on the utilization of information” because the user can adjust the flashing/color/beep/frequency/etc. of the alert); and 
- storing the dependency of the utilization of information on the type of message and/or communication means as a second classification (page 13 paragraph 0142 illustrating storing the user’s preference used to notify the user).

Claim 18: Hambrock teaches:
The method according to claim 14 (as discussed above and incorporated herein).
Hambrock further teaches:
further comprising the following steps: 
- assessing the hydration development of a single beverage consumers by monitoring the volume of beverage consumed by each of the beverage consumers in at least one time interval and the effective hydration loss of each of the beverage consumers within a plurality of time intervals of a predetermined time range comprising a plurality of days (Figure 1, page 1 paragraph 0006 illustrating monitoring the user’s liquid consumption in the bottle and comparing to the target for a time period); 
- assessing the physical conditions and/or location of a single beverage consumer by assessing at least the physical activity of each of the beverage consumers and the weather in the environment of each of the beverage consumers (page 1 paragraph 0006, page 5-6 paragraph 0058 illustrating determining the user’s target based on the weather at the user’s location); 
- determining the influence of a physical condition and/or location on the hydration development by reading from the first classification (page 1 paragraph 0006, page 5-6 paragraph 0058 illustrating determining the user’s target based on the weather at the user’s location/height/weight); and
- outputting a beverage consumption suggestion depending on the hydration development and the influence of a physical condition and/or location on the hydration development read from the first classification (Abstract, page 1 paragraph 0006, page 5-6 paragraph 0058 illustrating adjusting the user’s target goal based on the height/weight and weather at the user’s location).

Claim 19: Hambrock teaches:
The method according to claim 18 (as discussed above and incorporated herein).
Hambrock further teaches:
further comprising the following steps: 
- determining the dependency of the utilization of information on the type of message and/or communication means by reading from the second classification (page 13 paragraph 0142 illustrating that if the user is not complying with one type of alert, providing indication 2 with a different pattern of output(s) to intensify the reminder for the user); and 
- outputting the beverage consumption suggestion by the type of message having the best utilization of information (page 13 paragraph 0142 illustrating that if the user is not complying with one type of alert, providing indication 2 with a different pattern of output(s)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breaux (20190104989) in view of Hambrock.

Claim 1: Breaux teaches:
A method of monitoring (Abstract illustrating a method) a beverage consumption of a human (page 5 paragraph 0048 illustrating monitoring a user’s fluid consumption [considered to be a form of “beverage”]) implemented by a computer (Figure 2 illustrating a computer), comprising the following steps: 
- dividing a timespan of a day into a plurality of time intervals (page 3 paragraph 0035 illustrating a time frame of 1 second or about 10 minutes); 
- estimating the estimated hydration loss during each of the time intervals based on the activity of the human (page 5 paragraph 0045 illustrating information concerning the user’s physical activity), the weight of the human (page 3 paragraph 0038 illustrating weight), the temperature in the surrounding of the human (page 3 paragraph 0037 illustrating the ambient temperature) and the humidity in the surrounding of the human (page 3 paragraph 0037 illustrating humidity); 
- evaluating for each of the time intervals the volume of beverage consumed by the human (page 5 paragraph 0048 illustrating monitoring the user’s intake of fluids [considered to be a form of “beverage”]); 
- estimating for each of the time intervals an effective hydration loss of the human based on the estimated hydration loss and the volume of beverage consumed by the human (page 5 paragraph 0048 illustrating monitoring hydration loss and rehydration by the user); 
- defining an euhydration threshold depending on the weight of the human (page 3 paragraph 0038 illustrating weight), wherein the euhydration threshold indicates that the hydration of the human is at the lower limit of euhydration (page 4 paragraph 0042-0043 illustrating determining the user’s hydration index with lower bound adjusted for the user’s newly collected data [considered to be a form of “lower limit of euhydration”]); 
- defining an euhydration warning threshold depending on the weight of the human (page 3 paragraph 0038 illustrating weight), wherein the euhydration warning threshold indicates an effective hydration loss of the human between average euhydration and the euhydration threshold (Figure 9A illustrating determining that the hydration status is medium and low/very low, page 6 paragraph 0055-0057 illustrating determining a fluid volume loss that leads to the user being dehydrate).
Breaux further teaches displaying the hydration index to the user (page 4-5 paragraph 0044).
Breaux does not teach:
- sending the human a request to drink a first predetermined volume of beverage, when the effective hydration loss of the human within the at least one time interval exceeds the euhydration warning threshold by a selected one of: email, messenger messages, SMS or push notifications of a software running on a personal electronic device.
Hambrock teaches:
- sending the human a request to drink a first predetermined volume of beverage, when the effective hydration loss of the human within the at least one time interval exceeds the euhydration warning threshold (page 5-6 paragraph 0058 illustrating determining a user’s targeted fluid intake amount, page 7 paragraph 0071 illustrating recommending how much water the user should be drinking to meet the predetermined hydration target) by a selected one of: email (this limitation is rendered optional by the limitation “a selected one of” and therefore need not be taught by the applied art), messenger messages (page 11 paragraph 0118 illustrating displaying a message [considered to be form of “messenger”]), SMS (this limitation is rendered optional by the limitation “a selected one of” and therefore need not be taught by the applied art) or push notifications of a software running on a personal electronic device (page 2 paragraph 0018 illustrating a server broadcasting a text message to the device [considered to be a form of “push notification”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the automated hydration suggestion of Hambrock within the hydration estimation of Breaux with the motivation of improving health and quality of life by encouraging proper hydration for the user (Hambrock; page 1 paragraph 0003), and also to notify the user using remote network notification, as is known in the art (page 2 paragraph 0018).

Claim 2: Breaux in view of Hambrock teach:
The method according to claim 1 (as discussed above and incorporated herein).
Breaux does not teach:
wherein the first predetermined volume of beverage ranges between 90 % to 110 % of the effective hydration loss (page 6 paragraph 0055-0057 illustrating determining the volume of hydration loss, Figure 9A illustrating determining the hydration status of the user, it is known that 100% of the hydration loss is needed to restore the user to hydrated status).

Claim 3: Breaux in view of Hambrock teach:
The method according to claim 1 (as discussed above and incorporated herein).
Breaux does not teach:
wherein the timespan commences at the time of getting up of the human and ends with bedtime of the human.
Hambrock teaches:
wherein the timespan commences at the time of getting up of the human and ends with bedtime of the human (page 7-8 paragraph 0079 illustrating tailoring the alerting of notifications according to time during the day when the user is active [considered to be “commences at the time of getting up” and “ends with bedtime” because the user is not active when asleep, as in Hambrock).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the hydration calculation of Hambrock within the hydration technique of Breaux/Hambrock with the motivation of avoiding disturbing the user by reducing or eliminating alerts when the user is asleep (Hambrock; page 7-8 paragraph 0079).

Claim 4: Breaux in view of Hambrock teach:
The method according to claim 1 (as discussed above and incorporated herein).
Breaux further teaches:
further comprising at least one of the following steps: 
- defining a thirst threshold depending on the weight of the human (page 3 paragraph 0038 illustrating weight), wherein the thirst threshold indicates a hydration of the human, when the human starts getting thirst (Figure 9A illustrating hydration status Low and Very Low [considered to be “the human starts getting thirst”]); and
- sending the human a request to drink water when effective hydration loss of the human exceeds the thirst threshold (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art).

Claim 5: Breaux in view of Hambrock teach:
The method according to claim 1 (as discussed above and incorporated herein).
Breaux further teaches:
further comprising the following steps: 
- defining a balance threshold depending on the weight of the human (page 3 paragraph 0038 illustrating weight), wherein the balance threshold indicates a hydration of the human, when the human starts getting out of mental and/or physical balance (page 1 paragraph 0003 illustrating small deviations from the euhydrated state can have drastic consequences including a variety of medical issues [considered to be a form of “mental and/or physical balance”); and
- sending the human a request to drink water, when the hydration of the human within exceeds the balance threshold.

Claim 6: Breaux in view of Hambrock teach:
The method according to claim 1 (as discussed above and incorporated herein).
Breaux further teaches:
characterized by at least one of the following: 
- the euhydration warning threshold ranges between approximately 0,05 % to approximately 0,14 % of the body weight of the human (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art); 
- the euhydration threshold ranges between approximately 0,15 % to approximately 0,24 % of the body weight of the human (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art); 
- the thirst threshold ranges between approximately 0,45 % to approximately 0,54 % of the body weight of the human (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art); and
- the deficiency threshold ranges between approximately 0,95 % to approximately 1,04 % of the body weight of the human (page 2 paragraph 0029 illustrating 1%-2% of total body weight).

Claim 7: Breaux in view of Hambrock teach:
The method according to claim 1 (as discussed above and incorporated herein).
Breaux further teaches:
further comprising the following steps: 
- assigning the human a euhydration state, if the hydration of the human did not exceed the euhydration threshold (Figure 9A illustrating a High hydration status); 
- assigning the human an intermediate state, if the hydration of the human exceeded the euhydration threshold and did not exceed the thirst threshold (Figure 9A illustrating a Medium hydration status); 
- assigning the human a thirst state, if the hydration of the human exceeded the thirst threshold and did not exceed the deficiency threshold (Figure 9A illustrating a Low hydration status); 
- assigning the human an off-balance state, if the hydration of the human is below the balance threshold (Figure 9A illustrating a Very Low hydration status); 
- determining a hydration balance score based on how long the hydration of the human is in the euhydration state, the intermediate state, the thirst state and the off- balance state (Figure 9A illustrating determining a hydration status for the user, page 3 paragraph 0035 illustrating determining a hydration index or level for the user over a period of time); and 
- determining a hydration score based on the hydration balance score and the hydration volume score (page 6 paragraph 0055-0057 illustrating determining the user’s hydration index based on the hydration amount for the period of time and the volume of fluid gains and losses); and 
- displaying the hydration score to the human (page 4-5 illustrating displaying the hydration index to the user).

Claim 8: Breaux in view of Hambrock teach:
The method according to claim 7 (as discussed above and incorporated herein).
Breaux further teaches:
further comprising the following steps: 
- defining or requesting the user to enter a hydration balance goal (page 3-4 paragraph 0039 illustrating the user entering demographic data [considered to be a form of “hydration balance goal” for the user with that specific demographic), wherein hydration balance goal defines the hydration balance score to be achieved by the human (page 3-4 paragraph 0039 illustrating using the entered demographic data to determine the user’s baselines used to obtain the user’s hydration status); 
- determining the hydration balance score achieved by the human (page 4 paragraph 0043 illustrating calculating the user’s hydration index based on the user’s hydration index range).
Breaux further teaches displaying the hydration index to the user (page 4-5 paragraph 0044).
Breaux does not teach:
- requesting a user to adapt the hydration balance goal, if the achieved hydration balance score is lower than the hydration balance goal for a first predetermined time span.
Hambrock teaches:
- requesting a user to adapt the hydration balance goal, if the achieved hydration balance score is lower than the hydration balance goal for a first predetermined time span (page 5-6 paragraph 0058 illustrating determining a user’s targeted fluid intake amount, page 7 paragraph 0071 illustrating recommending how much water the user should be drinking to meet the predetermined hydration target).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Hambrock within the hydration suggestion technique Breaux/Hambrock with the motivation of improving health and quality of life by encouraging proper hydration for the user (Hambrock; page 1 paragraph 0003).

Claim 9: Breaux in view of Hambrock teach:
The method according to claim 8 (as discussed above and incorporated herein).
Breaux further teaches:
further comprising the following steps: 
- determining a hydration volume score based on sum of the effective hydration loss of all time intervals of one day (page 6 paragraph 0057 illustrating determining fluid loss over a period, Figure 9, page 3 paragraph 0035 illustrating determining hydration for a period of time, including 24 hours divided into 1 seconds or 10 minutes); 
- defining a hydration volume goal, wherein the hydration volume goal defines the hydration volume score to be achieved by the human (page 6 paragraph 0056-0057 illustrating determining a volume of fluid loss by the user [considered to be a form of “goal” to replenish the user back to previous levels due to normal biological functions); 
- determining the hydration volume score achieved by the human (page 6 paragraph 0055-0057 illustrating determining the volume of fluids ingested by the user).
Breaux further teaches determining the volume loss, i.e. deficit, experienced by the user (page 6 paragraph 0057).
Breaux does not teach:
- requesting a user to adapt the hydration volume goal, if the achieved hydration volume score is lower than the hydration volume goal for the first predetermined time span.
Hambrock teaches:
- requesting a user to adapt the hydration volume goal, if the achieved hydration volume score is lower than the hydration volume goal for the first predetermined time span 
(page 5-6 paragraph 0058 illustrating determining and adjusting a user’s targeted fluid intake amount based on the volume of fluid consumed by the user as detected by the bottle, page 7 paragraph 0071 illustrating recommending how much water the user should be drinking to meet the predetermined hydration target).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Hambrock within the hydration suggestion system of Breaux/Hambrock with the motivation of improving health and quality of life by encouraging proper hydration for the user (Hambrock; page 1 paragraph 0003).

Claim 10: Breaux in view of Hambrock teach:
The method according to claim 7 (as discussed above and incorporated herein).
Breaux does not teach:
comprising the following steps: 
- requesting a beverage consumption motivation from the human, wherein the beverage consumption motivation comprises at least a first category of beverage consumption motivations, wherein the first category of beverage consumption motivations comprises at least one of wellness, fitness, vitality and concentration; and 
- assigning the human a hydration balance goal based on the beverage consumption motivation selected from the first category of beverage consumption motivations.
Hambrock teaches:
- requesting a beverage consumption motivation from the human, wherein the beverage consumption motivation comprises at least a first category of beverage consumption motivations, wherein the first category of beverage consumption motivations comprises at least one of wellness, fitness, vitality and concentration (page 13 paragraph 0144 illustrating a sports coach); and 
- assigning the human a hydration balance goal based on the beverage consumption motivation selected from the first category of beverage consumption motivations (page 13 paragraph 0144 illustrating adjusting the goal based on the feedback).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the suggestions and customization of Hambrock within the hydration suggestion system of Breaux/Hambrock with the motivation of improving health and quality of life by customizing the hydration goal of the user to the advice of sports professionals (Hambrock; page 13 paragraph 0144).

Claim 11: Breaux in view of Hambrock teach:
The method according to claim 7 (as discussed above and incorporated herein).
Breaux does not teach:
wherein 
- the beverage consumption motivation comprises a second category of beverage consumption motivations, wherein the second category of beverage consumption motivations comprises at least one of health and weight loss; 
further comprising the step of 
- assigning the human a hydration balance goal and a hydration volume goal based on the beverage consumption motivation selected from the second category of beverage consumption motivations.
Hambrock teaches:
- the beverage consumption motivation comprises a second category of beverage consumption motivations, wherein the second category of beverage consumption motivations comprises at least one of health (page 13 paragraph 01444 illustrating a nurse monitoring the user) and weight loss (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art); 
- assigning the human a hydration balance goal and a hydration volume goal based on the beverage consumption motivation selected from the second category of beverage consumption motivations (page 13 paragraph 01444 illustrating the user adjusting the hydration goal based on the feedback).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Hambrock within the hydration suggestion techniques and system of Breaux/Hambrock with the motivation of improving health and quality of life by customizing the hydration goal of the user to the advice of health care professionals, e.g. a nurse (Hambrock; page 13 paragraph 0144).

Claim 15: Breaux in view of Hambrock teach:
- wherein the step of assessing the hydration development of the plurality of beverage consumers is performed by the method according to claim 1 (as discussed above and incorporated herein).
Breaux does not teach:
A method for defining types of beverage consumers implemented by a computer, comprising the following steps: 
- assessing the hydration development of a plurality of beverage consumers by monitoring the volume of beverage consumed by each of the beverage consumers in at least one time interval and the effective hydration loss of each of the beverage consumers within a plurality of time intervals of a predetermined time range comprising a plurality of days; 
- assessing the physical conditions and/or location of each of the beverage consumers by assessing at least the physical activity of each of the beverage consumers and the weather in the environment of each of the beverage consumers; 
- sending a plurality of messages of a plurality of types to each of the beverage consumers by a selected one of: email, messenger messages, SMS or push notifications of a software running on a personal electronic device; 
- assessing the interaction of each of the beverage consumers to the plurality of communication means; 
- assessing the utilization of information transferred by each of the plurality of messages by each of the beverage consumer; 
- defining a plurality beverage consumer clusters based on the hydration development of each of the beverage consumer, based on the physical conditions and/or location of each of the beverage consumer, based on the interaction of each of the beverage consumer to the plurality of communication channels and based on the utilization of information by each of the beverage consumers.
Hambrock teaches:
A method (page 1 paragraph 0009 illustrating a method) for defining types of beverage consumers (page 12 paragraph 0134 illustrating tracking a plurality of users [considered to be forms of “beverage consumers”]) implemented by a computer (Figure 9A label 985 illustrating a computer), comprising the following steps: 
- assessing the hydration development of a plurality of beverage consumers by monitoring the volume of beverage consumed by each of the beverage consumers in at least one time interval (page 12 paragraph 0134 illustrating monitoring the hydration status for a plurality of users on a daily basis) and the effective hydration loss of each of the beverage consumers within a plurality of time intervals (page 1 paragraph 0006 illustrating determining the target liquid intake for the users) of a predetermined time range comprising a plurality of days (page 12-13 paragraph 0136 illustrating a plurality of days); 
- assessing the physical conditions (page 1 paragraph 0006 illustrating weight and height) and/or location (page 1 paragraph 0006 illustrating location of the user) of each of the beverage consumers by assessing at least the physical activity of each of the beverage consumers and the weather in the environment of each of the beverage consumers (page 5-6 paragraph 0058 illustrating determining the user’s target based on the weather at the user’s location); 
- sending a plurality of messages of a plurality of types to each of the beverage consumers by a selected one of: email (this limitation is rendered optional by the limitation “a selected one of” and therefore need not be taught by the applied art), messenger messages (page 11 paragraph 0118 illustrating displaying a message [considered to be form of “messenger”]), SMS (this limitation is rendered optional by the limitation “a selected one of” and therefore need not be taught by the applied art) or push notifications of a software running on a personal electronic device (page 2 paragraph 0018 illustrating a server broadcasting a text message to the device [considered to be a form of “push notification”]);
- assessing the interaction of each of the beverage consumers to the plurality of communication means (Figure 9(A) illustrating the bottle interacting with the user’s smartphone and sending/receiving data over network, Abstract, page 1 paragraph 0006 illustrating determining the user’s consumption of liquid in the bottle to determine the user’s adherence to the user’s hydration target); 
- assessing the utilization of information transferred by each of the plurality of messages by each of the beverage consumer (Abstract, page 1 paragraph 0006 illustrating determining the user’s consumption of liquid in the bottle to determine the user’s adherence to the user’s hydration target));  and
- defining a plurality beverage consumer clusters based on the hydration development of each of the beverage consumer, based on the physical conditions and/or location of each of the beverage consumer, based on the interaction of each of the beverage consumer to the plurality of communication channels and based on the utilization of information by each of the beverage consumers (page 12 paragraph 0134 illustrating linking the users to their “friends” [considered to be a form of “cluster”] so that all users may be tracked based on their hydration level as monitored by the system). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the automated hydration suggestion of Hambrock within the hydration estimation of Breaux with the motivation of improving health and quality of life by encouraging proper hydration for the user (Hambrock; page 1 paragraph 0003), and also to notify the user using remote network notification, as is known in the art (page 2 paragraph 0018).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breaux in view of Hambrock as applied to parent claim 9 above, and further in view of Clift-Reaves (20210015425).

Claim 12: Breaux in view of Hambrock teach:
The method according to claim 9 (as discussed above and incorporated herein).
Breaux further teaches:
further comprising the following steps: 
- measuring the actual activity of the human (page 6 paragraph 0055-0057 illustrating measuring the user’s activity). 
Breaux in view of Hambrock do not teach:
- requesting the human to input an activity level; 
- estimating the estimated hydration loss based on the input activity level; and
- if the actual activity differs from the input activity level for a predetermined level difference, requesting the human to adapt the input activity level.
Clift-Reaves teaches:
- requesting the human to input an activity level (page 3-4 paragraph 0033 illustrating the user entering an athletic activity); 
- estimating the estimated hydration loss based on the input activity level (page 3-4 paragraph 0033 illustrating adjusting the user’s hydration goal for certain activities); 
- if the actual activity differs from the input activity level for a predetermined level difference, requesting the human to adapt the input activity level (page 3-4 paragraph 0033 illustrating requesting the user to consume more fluids to match the activity [considered to be a form of “adapt” to the user’s desired activity]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the calculations of Clift-Reaves within the hydration suggestion system of Breaux/Hambrock with the motivation of improving health and quality of life by customizing the hydration goal of the user to the user’s desired level of activity (Clift-Reaves; page 3-4 paragraph 0033).

Claim 13: Breaux in view of Hambrock/Clift-Reaves teach:
The method according to claim 12 (as discussed above and incorporated herein).
Breaux further teaches:
updating the estimated hydration loss based on the actual activity (page 6 paragraph 0055-0057 illustrating determining the fluid loss based on the user’s activity).

Response to Arguments
In the Remarks filed on 26 May 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 10 Applicant asserts that the objected formula is an empiric formula, not a scientific formula, and therefore the units of the equations do not resolve in l/h.
To ascertain Applicant’s argument, Examiner refers to Merriam-Webster Dictionary, which defines “empirical formula” as “a chemical formula showing the simplest ratio of elements in a compound rather than the total number of atoms in the molecule”.
Encyclopedia Britannica ("chemical formula") further discloses that empirical formulae apply to chemical compounds (page 1 paragraph 1).
The disclosed equations in the Specification as originally filed are a mathematical formulae that are not chemical formulae.

On page 10 Applicant further discusses the “gist” of the invention.
Nevertheless, Applicant does not resolve the numerous inconsistencies and/or errors in the disclosed equations, e.g. how to resolve the units of the calculations, how to increment the index of summation/what is the discrete units over which the index may be incremented.
For this reason, the objection is hereby maintained.

	On page 10-11 Applicant asserts that claims 14-15 have been amended to no longer be interpreted under Section 112(f).
	Examiner points out that claims 14-15, as well as at least claims 17, 19 still recite “means” for limitations.
	For this reason, the rejection of these claims under Section 112(f) is hereby maintained.

	On page 11 Applicant argues that the at least one of email, messenger messages, SMS, and push notification are not directed towards an abstract concept.
	As discussed in the section above, the additional elements, despite being concrete and/or tangible, do not confer eligibility to an otherwise abstract idea. MPEP 2106(I) reference TLI Communications LLC
	As previously discussed, the use of email and push notification, for example, do not provide eligibility because they are considered to be additional elements that are performed in a post hoc manner to perform insignificant extra-solution activities, e.g. provide notification of a claimed solution.

	On page 11 Applicant argues that the previously discussed elements provide practical application of physically sending hydration information to the human.
	Examiner disagrees, and again refers to the section above. Mere use of conventional communication components in a manner that is well-understood, routine, and conventional in the pertinent art would not provide eligibility, as discussed above and incorporated herein.

	On page 12-13 Applicant argues that the applied art does not teach assessing interactions of beverage consumers and defining clusters based on hydration development of each user.
	As previously discussed, Hambrock teaches sharing hydration status with friends and tracking the hydration status of all users (page 12 paragraph 0134). Applicant does not specifically argue how this teaching is different from the claimed limitation.
 
	On page 13 Applicant asserts a definition for “euhydration” as a range in which a human has optimal physical hydration.
	Paragraph 0020 discloses: 
[0020] The euhydration threshold indicates an effective hydration loss of the human at the lower limit of euhydration. Euhydration is the range, in which the human has the optimal hydration from a physiological or medical aspect. Since the method according to the present invention warns the user before hydration is lower than euhydration and requests the user to drink water before the actual hydration is lower than the euhydration, the method can ensure that the human is kept in the range of ideal hydration (euhydration).

While the Specification may disclose that euhydration is an optimal range, there is no disclosure of what this range actually is, or how the range is calculated. See also the claim objection section above.
Accordingly, any target range may properly be considered a “euhydration” range because neither the claims nor the Specification as originally filed discloses what this range is, or specifically what is considered “optimal” by Applicant.
To this end, Breaux teaches determining a hydration index with lower bound (page 4 paragraph 0042-0043). This is considered to be a form of “euhydration”, because Breaux further teaches determining the user’s hydration status to be medium, and low/very low with respect to the hydration index with lower bound (Figure 9A). Breaux further teaches calculating a volume loss that would lead the user to being a dehydrated state (page 6 paragraph 0055-0057).
Applicant’s argument that Breaux does not teach a “euhydration threshold” has been considered, but is not persuasive, because the claimed invention does not specifically set forth a specific value or a specific calculation for the asserted “euhydration threshold”. The broadest reasonable interpretation of this limitation involves an optimal range for the user; however, the Specification as originally filed is silent regarding on what is considered optimal.
To this end, any range desired for the user would be considered an optimal range, and provided that Breaux specifically teaches determining if the user’s hydration status is medium or low/very low, i.e. out of range, this applied art fully suggest the claimed invention.


Applicant’s argument on page 13 merely rehashes arguments previously addressed above, and incorporated herein.

For these reasons, Applicant’s argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shalon (20110125063) teaches automatic tracking of a user’s intake of fluid (page 18 paragraph 0264).
Miller (10485475) teaches a wearable device capable determining a user’s hydration index (Abstract, Figure 2B).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626